Citation Nr: 1519681	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-28 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from March 1990 to December 1993.  Service in Southwest Asia is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issue of entitlement to service connection for sleep apnea has been raised in a July 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The Veteran's acquired psychiatric disorder, to include PTSD, had its onset in military service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, are met.  38 U.S.C.A. §§ 1110, 1154(a), 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's contention that he currently has a psychiatric disorder, to include PTSD, resulting from stressful events he experienced during his military service in Southwest Asia while serving on supply convoys.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-V]; a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f) (2014).

The Veteran's DD Form 214 reflects that he served in Southwest Asia as a material supply specialist.  He has reported stressors of fearing for his life while delivering supplies to various military bases, and witnessing death and destruction along a convoy to Kuwait City.  The Veteran's assertions are consistent with the places, types, and circumstances of his military service.  See 38 U.S.C. § 1154(a).  Moreover, his asserted in-service stressors are corroborated by a fellow service member, Mr. S.B.  See the statement of Mr. S.B. dated June 2010.  Thus, there is credible supporting evidence that the claimed stressor events in service occurred.  

Moreover, Dr. H.J. has diagnosed the Veteran with PTSD, which he causally linked to the Veteran's claimed stressors.  See records from Dr. H.J. dated in May 2014; & the letters of Dr. H.J. dated April 2010 and November 2012.  Dr. H.J. and the February 2011 VA examiner have also indicated that the Veteran's other diagnosed psychiatric disorders, to include major depressive disorder (MDD), panic disorder, and anxiety disorder, are due to the above-cited stressors from his military service.  Id; see also the VA examination report dated February 2011.

In light of the fact that the Veteran was diagnosed as having PTSD, MDD, panic disorder, and anxiety disorder during the pendency of his claim, and all diagnoses have been attributed to the Veteran's asserted stressors from military service, the Board finds that service connection for a psychiatric disorder, to include PTSD, is warranted.  See 38 U.S.C.A. § 5107(b) (West 2014).
ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


